United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, RAYTOWN POST
OFFICE, Kansas City, MO, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1082
Issued: September 7, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On April 27, 2020 appellant, through counsel, filed a timely appeal from a February 19,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards docketed the appeal as No. 20-1082.
On June 12, 2019 appellant, then a 43-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 31, 2019 she injured her left knee when walking down stairs
while in the performance of duty. OWCP assigned the claim OWCP File No. xxxxxx295. On the
reverse side of the claim form, the employing establishment noted that appellant had been working

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

modified duty and at the time of her alleged injury, violated her work restrictions by walking up
and down stairs while delivering a package. 2 Appellant did not stop work.
Appellant submitted evidence in support of her claim, including a narrative statement.
In a June 18, 2019 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence necessary and provided a
questionnaire for completion. OWCP afforded appellant 30 days to respond.
In response, appellant submitted additional evidence in support of her claim, as well as a
medical authorization request for surgical repair of her left knee medial meniscus tear.
By decision dated July 23, 2019, OWCP accepted that the May 31, 2019 employment
incident occurred, as alleged. However, it denied her claim, finding that the medical evidence of
record was insufficient to establish a left knee condition causally related to the accepted May 31,
2019 employment incident.
OWCP continued to receive evidence in support of appellant’s claim.
On August 22, 2019, appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review, which was held on December 11, 2019.
By decision dated February 19, 2020, the hearing representative affirmed the July 23, 2019
decision. She noted that appellant had a previously accepted claim under OWCP File No.
xxxxxx316 for left knee strain and a medial meniscus tear. The hearing representative further
noted that appellant underwent left knee surgery on August 8, 2018 under OWCP File No.
xxxxxx316.
The Board has duly considered the matter and finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined where
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body. 3 In the instant case, under OWCP File No. xxxxxx295,
appellant is alleging a left knee condition. OWCP had previously accepted that she sustained a
left knee strain and medial meniscus tear under OWCP File No. xxxxxx316. However, it has not
administratively combined the present claim with her previously accepted claim under File No.
xxxxxx316, pertaining to left knee conditions.
The Board thus finds that, for a full and fair adjudication, the claims in OWCP File Nos.
xxxxxx316 and xxxxxx295 must be administratively combined. 4 This will allow OWCP to

2

The record reveals that appellant has a previously accepted August 14, 2017 traumatic injury under OWCP File
No. xxxxxx316 for a left knee strain and tear of medial meniscus.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; R.H., Docket No. 19-1457 (issued July 17, 2020).

2

consider all relevant claim files and accompanying evidence in developing appellant’s current
traumatic injury claim. 5
Accordingly, the Board will remand the case to OWCP to administratively combine the
said files. Following any further development as deemed necessary, OWCP shall issue a de novo
decision.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: September 7, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

R.G., Docket No. 19-1755 (issued July 7, 2020); L.M., Docket No. 19-1490 (issued January 29, 2020).

3

